IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 37 WM 2014
                              :
               Respondent     :
                              :
                              :
         v.                   :
                              :
                              :
JEREMY MELVIN,                :
                              :
               Petitioner     :


                                       ORDER



PER CURIAM

      AND NOW, this 7th day of August, 2014, the “Petition for Allowance of Appeal,”

treated as a Petition for Review, is DENIED.